THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                     March 10, 2022




In the Court of Appeals of Georgia
 A21A1566. HIGH TECH RAIL AND FENCE, LLC v.
     CAMBRIDGE SWINERTON BUILDERS, INC.

      REESE, Judge.

      In this contract dispute, High Tech Rail and Fence, LLC (“High Tech”) appeals

from the trial court’s grant of partial summary judgment in favor of Cambridge

Swinerton Builders, Inc., n/k/a Swinerton Builders, Inc. (“Cambridge Swinerton”).

On appeal, High Tech argues that the trial court erred in: (1) finding that Cambridge

Swinerton properly terminated High Tech in accordance with the subcontract

agreement; (2) finding that High Tech waived all other claims under the contract; and

(3) granting summary judgment on High Tech’s tortious interference claim. For the

reasons set forth infra, we affirm.
      Viewed in the light most favorable to High Tech, as the nonmoving party

below,1 the record shows the following. In June 2016, Cambridge Swinerton, as a

general contractor, entered into a subcontract agreement with High Tech. The

agreement provided that High Tech would furnish and install aluminum railings for

the Centennial Park Project (the “Project”) in Atlanta. Article 14 of the agreement

provided the conditions in which Cambridge Swinerton could terminate High Tech

from the Project:

      14. Termination. If, in the opinion of [Cambridge Swinerton], [High
      Tech] shall at any time (1) refuse or fail to provide sufficient properly
      skilled workers, adequate supervision, or materials of proper quality, (2)
      fail in any material respect to prosecute the work according to
      [Cambridge Swinerton’s] schedule, (3) cause in any way, the stoppage
      or delay or interference with the work of [Cambridge Swinerton] or any
      other contractor or subcontractor, (4) file bankruptcy, become insolvent,
      or generally be unable to pay its creditors, (5) fail to comply with any
      material provision of this Subcontract or the Contract Documents, then,
      [Cambridge Swinerton] may, forty-eight (48) hours after written notice
      to [High Tech], cure any such defect or default in [High Tech]’s
      performance and deduct the cost thereof from any money then due, or
      thereafter to become due, to [High Tech]. [Cambridge Swinerton] may
      also, at its option, terminate this Agreement, and [Cambridge Swinerton]



      1
          See Griffin v. State Bank, 312 Ga. App. 87 (718 SE2d 35) (2011).

                                          2
      shall have the further right to take possession of the materials and
      equipment of [High Tech] for the purpose of completing the work.


      Article 14 further provided that, in the event of a termination under that article,

then High Tech was not entitled to receive payment until the work was fully

completed and accepted by Cambridge Swinerton and the Project owner. Cambridge

Swinerton would then pay High Tech the excess, if any, of the “unpaid balance” over

“the expenses incurred by [Cambridge Swinerton] as a result of the default, plus

reasonable charges for overhead and profit[.]” If the “expenses, overhead and profit

exceed the unpaid balance, [High Tech] shall pay [Cambridge Swinerton] the

difference upon demand.”

      Article 14 also included a waiver provision:

      [High Tech] hereby waives all claims against [Cambridge Swinerton] for
      lost profits, rent on equipment or other alleged damages related to any
      proceeding which [High Tech] might institute for wrongful back charges
      or wrongful termination under this Agreement. The parties agree that the
      termination and/or back charges shall be binding if [Cambridge
      Swinerton] has, in good faith, made a decision that [High Tech]’s
      performance is inadequate. The parties agree that such determinations
      are difficult to make, and must be made, under pressing circumstances
      and agree to be bound in accordance with this Article in light of the
      circumstance confronting [Cambridge Swinerton] at the time such a
      decision is made.

                                           3
      Finally, the agreement contained a work-through provision, which stated that

“no dispute shall interfere with the progress of construction, and [High Tech] shall

proceed with its work as directed.”

      Over the course of the Project, Cambridge Swinerton sent notices to cure to

High Tech on June 29, 2017, September 20, 2017, and November 27, 2017. The

notices referenced High Tech’s inability to provide materials and complete the work

on schedule. Then, from November 27 to November 29, High Tech did not send any

laborers to the Project. On November 30, Cambridge Swinerton terminated the

agreement pursuant to Article 14 for lack of progress under the project schedule,

failure to procure materials in a timely manner, and abandonment of the job site.

Around this time, Cambridge Swinerton directly contacted High Tech’s aluminum

supplier, Ultra Manufacturing (“Ultra”), in order to buy enough material to complete

the Project.

      In February 2019, High Tech filed a complaint against Cambridge Swinerton,

alleging, inter alia, claims for breach of contract, quantum meruit, unjust enrichment,

and tortious interference with contract. Cambridge Swinerton counterclaimed for

damages due to High Tech’s default. Cambridge Swinerton filed a motion for partial




                                          4
summary judgment on High Tech’s claims, which the trial court granted. This appeal

followed.

               Summary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      A de novo standard of review applies to an appeal from a grant or denial
      of summary judgment, and we view the evidence, and all reasonable
      conclusions and inferences drawn from it, in the light most favorable to
      the nonmovant.2


“Contract disputes are particularly well suited for adjudication by summary judgment

because construction of contracts is ordinarily a matter of law for the court.”3

      Construing the language of a contract presents a question of law for the
      court, unless the language presents an ambiguity that cannot be resolved
      by the rules of construction. The cardinal rule of construction is to
      ascertain the contracting parties’ intent, and where the terms of a written
      contract are clear and unambiguous, the court will look to the contract
      alone to find the intention of the parties.4


With these guiding principles in mind, we now turn to High Tech’s claims of error.



      2
          Griffin, 312 Ga. App. at 87 (citation and punctuation omitted).
      3
        Brazeal v. NewPoint Media Group, 331 Ga. App. 49 (769 SE2d 763) (2015)
(citations and punctuation omitted).
      4
          Id. at 53 (citations and punctuation omitted).

                                            5
      1. High Tech argues that the trial court erred in finding that Cambridge

Swinerton properly terminated the contract under Article 14. High Tech contends that

there was a question of fact as to whether Cambridge Swinerton terminated the

contract in good faith.

      “[W]here the manner of performance is left more or less to the discretion of one

of the parties to the contract, that party is bound to the exercise of good faith.”5 The

question of good faith is generally a question for the jury.6 However, “[f]irms that

have negotiated contracts are entitled to enforce them to the letter, even to the great

discomfort of their trading partners, without being mulcted for lack of good faith.”7

“‘Good faith’ is a compact reference to an implied undertaking not to take

opportunistic advantage in a way that could not have been contemplated at the time

of drafting[; it does] not block use of terms that actually appear in the contract.”8




      5
       Shelnutt v. The Mayor & Aldermen of the City of Savannah, 333 Ga. App.
446, 453 (3) (776 SE2d 650) (2015) (citations and punctuation omitted).
      6
          See Camp v. Peetluk, 262 Ga. App. 345, 350 (2) (585 SE2d 704) (2003).
      7
        Martin v. Hamilton State Bank, 314 Ga. App. 334, 335 (723 SE2d 726)
(2012) (citations and punctuation omitted).
      8
          Id. (citation and punctuation omitted).

                                           6
      Here, it is undisputed that High Tech did not send workers to the Project for

three days after Cambridge Swinerton sent High Tech a notice to cure. Pursuant to

Article 14 and the work-through provision, Cambridge Swinerton thus could

terminate the contract. Although High Tech contends that the delays in completing

the Project on schedule were attributable to Cambridge Swinerton, High Tech does

not point to any facts in the record explaining its absence from the Project site for

three days. Accordingly, the trial court did not err in granting summary judgment on

this claim.9

      2. High Tech argues that the trial court erred in finding that High Tech waived

all other claims under the contract.

      “It is the paramount public policy of this state that courts will not lightly

interfere with the freedom of parties to contract. A contracting party may waive or

renounce that which the law has established in his or her favor, when it does not

thereby injure others or affect the public interest.”10 “Provisions severely restricting



      9
      See Martin, 314 Ga. App. at 337 (affirming the trial court’s grant of summary
judgment on a contractual good faith claim); WirelessMD v. Healthcare.com Corp.,
271 Ga. App. 461, 469 (2) (610 SE2d 352) (2005) (same).
      10
          2010-1 SFG Venture LLC v. Lee Bank & Trust Co., 332 Ga. App. 894, 897
(1) (a) (775 SE2d 243) (2015) (citation and punctuation omitted).

                                           7
remedies . . . act as exculpatory clauses and therefore should be explicit, prominent,

clear and unambiguous.”11 “In determining whether a limitation of liability clause or

an exculpatory clause is sufficiently prominent, courts may consider a number of

factors, including whether the clause is contained in a separate paragraph; whether

the clause has a separate heading; and whether the clause is distinguished by features

such as font size.”12

      Here, the exculpatory clause is in the same font used entirely throughout the

contract, and the provision is not in a separate section specifically addressing liability

or recoverable damages. Instead, the waiver provision appears in Article 14, which

is titled “Termination.” Under these circumstances, the clause is not sufficiently




      11
       Dataforensics v. Boxer Property Mgmt., 361 Ga. App. 311, 319-320 (1) (c)
(864 SE2d 140) (2021) (citation and punctuation omitted).
      12
           Id. at 320 (1) (c) (citation and punctuation omitted).

                                            8
prominent as to be enforceable.13 Accordingly, the trial court erred in enforcing the

exculpatory clause.

      However, we may affirm a summary judgment order if the court “is right for

any reason[,]” if that reason was argued in the trial court below.14 Here, Cambridge

Swinerton argued in its motion for summary judgment that High Tech could not

maintain its claims for quantum meruit and unjust enrichment because there was an

express contract between the parties. We agree with this analysis.15 Accordingly, we

affirm the trial court’s grant of summary judgment on these claims.

      13
         See Dataforensics, 361 Ga. App. at 320 (1) (c) (holding that an exculpatory
clause was not prominent where it was in the same typeface as the entire contract and
in a section entitled “Landlord’s Liability”); Warren Averett, LLC v. Landcastle
Acquisition Corp., 349 Ga. App. 479, 484-485 (1) (b) (825 SE2d 864) (2019)
(physical precedent only) (holding that an exculpatory clause was not prominent
where it was in the same typeface as the entire contract and in a section entitled “Issue
Resolution”); cf. 2010-1 SFG Venture LLC, 332 Ga. App. at 899 (1) (a) (holding that
an exculpatory clause was enforceable where it was in a section entitled “Limitation
on Liability of SFG” and “was not hidden in the minutiae of unrelated provisions[ ]”).
      14
           Serchion v. Capstone Partners, 298 Ga. App. 73, 76 (2) (679 SE2d 40)
(2009).
      15
         See Blueshift, Inc. v. Advanced Computing Technologies, 273 Ga. App. 802,
804 (1) (616 SE2d 816) (2005) (“It is well established that recovery in quantum
meruit is not authorized when, as here, the claim is based on an express contract.”)
(citation and punctuation omitted); Kwickie/Flash Foods v. Lakeside Petroleum, 246
Ga. App. 729, 730 (541 SE2d 699) (2000) (“Neither does an unjust enrichment theory
lie where there is an express contract.”); see also Cook Pecan Co. v. McDaniel, 344
Ga. App. 370, 374 (2) n.22 (810 SE2d 186) (2018) (same).

                                           9
      3. High Tech argues that the trial court erred in granting summary judgment on

High Tech’s tortious interference claim.

      To recover for tortious interference with business relations, a plaintiff
      must establish that the defendant: (1) acted improperly and without
      privilege; (2) acted purposely and with malice with the intent to injure;
      (3) induced a third party or parties not to enter into or continue a
      business relationship with the plaintiff; and (4) caused the plaintiff
      financial injury. To sustain a claim for intentional interference with
      business relations, the tortfeasor must be an “intermeddler” acting
      improperly and without privilege. To be liable for tortious interference
      with business relations, one must be a stranger to the business
      relationship giving rise to and underpinning the contract. But, where a
      defendant had a legitimate interest in either the contract or a party to the
      contract, he is not a stranger to the contract itself or to the business
      relationship giving rise thereto and underpinning the contract. Nor does
      the fact that a defendant did not sign the contract preclude a finding that
      he was no stranger to the contract. In sum, all parties to an interwoven
      contractual arrangement are not liable for tortious interference with any
      of the contracts or business relationships.16


      In this case, Cambridge Swinerton directly contacted Ultra — High Tech’s

supplier — in order to complete the Project. Cambridge Swinerton was not a stranger

to the business relationship between Ultra and High Tech because the relationship


      16
           Cook Pecan, 344 Ga. App. at 374 (3) (punctuation and footnote omitted).

                                           10
involved acquiring materials for the Project. While High Tech argues that this issue

is controlled by Howerton v. Harbin Clinic, in which we held that the defendant was

a stranger to the plaintiff’s employment contract,17 the situation here is more akin to

the facts set forth in J. Kinson Cook of Ga. v. Heery/Mitchell, where we held that a

project owner was not a stranger to the contract and business relationships between

a general contractor and its subcontractors.18 Accordingly, the trial court did not err

in granting summary judgment on this claim.19

      Judgment affirmed. Doyle, P. J., and Brown, J., concur.




      17
           See 333 Ga. App. 191, 197-202 (1) (a) (776 SE2d 288) (2015).
      18
           See 284 Ga. App. 552, 556-558 (b) (644 SE2d 440) (2007).
      19
         See id. at 557 (b); see also Cook Pecan, 344 Ga. App. at 374-375 (3); Stefano
Arts v. Sui, 301 Ga. App. 857, 863 (2) (690 SE2d 197) (2010); Cox v. City of Atlanta,
266 Ga. App. 329, 333 (1) (596 SE2d 785) (2004).

                                          11